DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawing requires a descriptive labeling. For instance item 10 should be labelled a CELL, 30 should be labelled BMS etc. Furthermore, with regards to Fig. 2, the description of S1-S72 should be labeled to instead of mere description of S1-S72.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4, recites further comprising allowing driving to an end of a driving cycle.
However, the scope of the claim is unclear and cannot be determined. As best understood, the claim is read as a battery.

Claim 10 recites limiting a discharge power over a time period if the malfunctioning cell has a worst state of health in the battery system… (understand to be interrupting the cells).
However, claim 11 recites being configured to operate without interruption even a malfunctioning cell.
The claim does not further limit the independent claim and therefore contradicts the independent claim. The scope of the claim is unclear and best understood as to operate interruption even a malfunctioning cell.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiao et al (US 2013/0320772).

Re Claims 1, 4 and 10; Qiao disclose a method for operating a battery system with a plurality of cells (C1-Cmn), comprising: 
monitoring a state of health of each of the plurality of cells (Par 0051); 
detecting at least one malfunctioning cell (Par 0051,); 
analyzing the state of health of the malfunctioning cell;(Par 0051) 
limiting a discharge power over a time period if the malfunctioning cell has a worst state of health in the battery system or limiting a charge power over a time period if the malfunctioning cell has a best state of health in the battery system; (Par 0014, 15,51, 59 etc. disconnecting [ means continuous process that deals with time] the cells) and 
reducing a minimum state of charge of the battery system over the time period. (Par 0051, disconnecting the malfunctioning cells would reduce minimum state of charge of the battery system over the time period)

Re Claim 2; Qiao disclose further comprising evaluating a trend (208) of the state of health of each of the plurality of cells. (Par 0034)

Re Claim 3; Qiao disclose further comprising limiting a charge or discharge power and a charge or discharge maximum time, if the malfunctioning cell has a worst trend of state of health in the battery system. (Par 0034)

Re Claim 5; Qiao disclose further comprising turning off a cell balancing unit to maintain differences of the state of health of the cells at a status before a malfunction occurs. (Par 0034)

Re Claim 6; Qiao disclose monitoring a state of health comprising monitoring a cell capacity, a cell resistance and/or a cell self-discharge rate. (Par 0007)

Re Claim 7; Qiao disclose evaluating a trend of the state of health comprising monitoring a cell capacity, a cell resistance and/or a cell self-discharge rate per a time unit. (Par 0007)

Re Claim 8; Qiao disclose the malfunction of the cell being detected based on at least one lost or corrupted voltage signal. (Fig. 2, item 202)

Re Claim 9; Qiao disclose the malfunction being based on a fault in a voltage sense wire, in a battery monitoring system and/or a lost communication in the battery monitoring system.

Re Claim 11; Qiao disclose being configured to operate interruption even a malfunctioning cell. (Par 0059)	

Re Claim 12; Qiao disclose being configured to operate interruption even a malfunctioning cell.  wherein the control unit comprises a processing element configured for executing instructions stored in a memory. (par 0034)

Re Claim 13; Qiao disclose being configured to operate interruption even a malfunctioning cell. the vehicle being a battery electric vehicle (BEV), a plug-in-hybrid electric vehicle (PHEV) and/or a hybrid electric vehicle (HEV). (Par 0004)

Re Claim 14; Qiao disclose being configured to operate interruption even a malfunctioning cell. period is expired, in case of a malfunctioning cell in the battery system. (Par 0059, in the case that the unusable cells which are disconnected are greater than CCA of the starter for the vehicle, the vehicle won’t start.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
12/13/2022            Primary Examiner, Art Unit 2836